DICE, Judge.
This is an appeal from an order remanding appellant to custody for extradition to the State of Kansas.
At the hearing, the respondent offered the executive warrant of the Governor of Texas, regular upon its face, authorizing the arrest and return of appellant to the State of Kansas upon demand of the Governor of that State to answer a charge of concealing mortgaged property pending against him in that State.
The introduction in evidence of the executive warrant issued by the Governor of Texas made out a prima facie case authorizing the remand of appellant to custody for extradition. Ex Parte Noble, 151 Texas Cr. Rep. 1, 198 S.W. 2d 893, Ex Parte Guinn, 102 Texas Cr. Rep. 293, 284 S.W. 2d 721, Ex Parte Hoover, 164 Texas Cr. Rep. 251, 298 S.W. 2d 579, Ex Parte Shirley, 164 Texas Cr. Rep. 447, 299 S.W. 2d 701, and Ex Parte Key, 164 Texas Cr. Rep. 524, 301 S.W. 2d 90.
Appellant called two officers, both from the demanding state, who testified that they had no way of identifying appellant as the person named in the executive warrant; however, no evidence was presented which disclosed that he was not the same person named therein.
There is no evidence in the record which, in any manner, destroyed the prima facie case made by the introduction of the executive warrant, regular on its face, issued by the Governor of Texas.
*552The judgment is affirmed.
Opinion approved by the Court.